         Case 5:20-cr-00280-C Document 19 Filed 07/20/21 Page 1 of 3




        IN THE UNITED STATES DISTRICT COURT FOR THE

                  WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                  )
                                           )
             Plaintiff,                    )
                                           )
      -vs-                                 )        No. CR-20-280-C
                                           )
BRANDON CORDELL GANUS,                     )
                                           )
             Defendant.                    )

                          ORDER CONTINUING TRIAL


      Before the Court is the Joint Motion to Continue Trial (Doc. 18) filed by

the United States of America and Defendant, Brandon Cordell Ganus,

requesting that the trial in this matter be continued from August 10, 2021

until the September 2021 trial docket. In support of the request, counsel

state that more time is needed to obtain and review potentially dispositive

discovery not yet in the custody of either party.

      After consideration of the joint motion to continue the trial, the Tenth

Circuit’s rulings in United States v. Toombs, 574 F.3d 1262 (10th Cir. 2009):

United States v. Larson, 627 F.3d 1198 (10th Cir. 2010), and the parameters of

the Speedy Trial Act, the Court finds that a continuance is in the interest of

justice for the following reasons:
            Case 5:20-cr-00280-C Document 19 Filed 07/20/21 Page 2 of 3




       1.     The continuance granted herein is brief and only marginally

affects the time limits imposed by the Speedy Trial Act. Indeed, given the

circumstances surrounding the COVID-19 pandemic and the various General

Orders issued by this Court and others, the Court finds that the Speedy Trial

clock was suspended from March 11, 2021, until the August trial calendar.

Thus, any impact of the Speedy Trial Act is negligible.

      2.      Due to the issues set forth above, the Court concludes that the

current trial date does not permit adequate time for either party to effectively

prepare for trial.

      3.      Defendant’s right to have adequately prepared counsel at the

trial of this matter outweighs any interest the public has in the trial

occurring in August 2021 as opposed to September 2021. 18 U.S.C. §

3161(h)(7)(B)(iv).

      Finally, the Court finds that additional time for the parties to prepare

and present pretrial Motions is warranted. Thus, the deadline for pretrial

Motions will be extended to August 20,2021.

      Accordingly, the Joint Motion to Continue Trial (Doc. 18) is GRANTED.

This matter shall be set on the Court’s September 2021 trial docket. The time

shall be excluded from the speedy trial clock. All pretrial motions shall be

filed and served on or before August 20, 2021.




                                        2
  Case 5:20-cr-00280-C Document 19 Filed 07/20/21 Page 3 of 3




IT IS SO ORDERED THIS 20th day of July, 2021.




                              3
